Supplemental Notice of Allowance
Examiner's Comments 
This Supplemental Notice of Allowance is merely to correct a formal matter with respect to amending claim 31 to have proper dependency from a non-cancelled claim. 
Please refer to the previous Notice of Allowance including the Examiner's Amendment therein for all other information.

The application has been amended as follows:

In claim 31, at line 1, the term “claim 30” has been deleted and replaced with  --claim 20--.

Conclusion
Claims 20, 21, 25, 27 and 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMY L CLARK/Primary Examiner, Art Unit 1699